DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed January 13, 2021.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harttig et al. (US 2013/0137950 A1) in view of Jeong et al. (US 10,204,869 B2).
In regard to claim 1, Harttig et al. teach an electronic device 110, comprising:  a first device 144 and a second device 170 coupled to a surface of a substrate 130; a continuous flexible shield 132 woven over the first device 144 and under the second device 170 to separate the first device 144 from the second device 170; wherein the continuous flexible shield 132 is electrically coupled to a ground source 114 in the substrate 130 (Figures 4-5, pages 10-15, paragraphs [0119]-[0164]).
However, Harttig et al. fails to teach the first device including a semiconductor die.
Jeong et al. teach a first device 130/132 including a semiconductor die (Figure 1, columns 3-16, lines 22-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-35, respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device structure as taught by Harttig et al. with the electronic device having a first device including a semiconductor die as taught by Jeong et al. to secure resistance to electromagnetic interference (EMI) (column 1, lines 34-46).




Allowable Subject Matter
Claims 2-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Claims 11-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to electronic devices:
Busby et al. (US 2017/0249813 A1)	Honer et al. (US 2008/0122047 A1)	Kim et al. (US 10,242,957 B2)		Warner (US 2005/0046001 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
February 22, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822